Exhibit 10.3
REALNETWORKS, INC.
CHANGE IN CONTROL AND SEVERANCE AGREEMENT
     This Change in Control and Severance Agreement (the “Agreement”) is made
and entered into by and between Hank Skorny (“Executive”) and RealNetworks,
Inc., a Washington corporation (the “Company”), effective as of February 24,
2010 (the “Effective Date”).
RECITALS
     1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change in control. The
Board of Directors of the Company (the “Board”) recognizes that such
considerations can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of such a termination of
employment in connection with a Change in Control (as defined herein) of the
Company.
     2. The Board believes that it is in the best interests of the Company and
its shareholders to provide Executive with an incentive to continue Executive’s
employment and to motivate Executive to maximize the value of the Company for
the benefit of its shareholders.
     3. The Board believes that it is imperative to provide Executive with
certain severance benefits upon Executive’s termination of employment in
connection with a Change in Control. These benefits will provide Executive with
enhanced financial security, incentive and encouragement to remain with the
Company.
     4. Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Term of Agreement. This Agreement will terminate (i) automatically upon
the date that all of the obligations of the parties hereto with respect to this
Agreement have been satisfied, or (ii) if sooner, upon the expiration of a
period no less than twelve (12) months following the Company’s written notice to
Executive of the termination of the Agreement.
     2. At-Will Employment. The Company and Executive acknowledge that
Executive’s employment is and will continue to be at-will, as defined under
applicable law, except as otherwise may be specifically provided under the terms
of any written formal employment agreement between the Company and Executive (an
“Employment Agreement”).

 



--------------------------------------------------------------------------------



 



     3. Severance Benefits. If the Company terminates Executive’s employment
with the Company for a reason other than Cause or Executive’s death or
disability, or Executive resigns for Good Reason and such termination occurs
during the period commencing three (3) months before and ending twenty-four
(24) months following a Change in Control (the “Change in Control Period”),
then, in each case subject to Section 4, Executive will receive the following
severance from the Company:
          (a) Base Salary Severance. Executive will receive a lump sum severance
payment equal to one hundred twenty-five percent (125%) of Executive’s base
salary as in effect immediately prior to Executive’s termination of employment
(unless the termination occurs as a result of clause (ii) of the definition of
“Good Reason” under Section 6(c) below, in which case the amount will be equal
to Executive’s annual base salary in effect prior to such reduction) or, if
greater, at the level in effect immediately prior to the Change in Control,
payable within forty-five (45) days following the date of Executive’s
termination of employment. In addition, as set forth in the retention letter
agreement between the Company and Executive dated February 24, 2010, (the
“Retention Letter”), within thirty (30) days following the date of Executive’s
termination of employment, the Company shall pay Executive the remaining unpaid
amount (as determined in accordance with the terms and conditions of the
Retention Letter), if any, of Executive’s Retention Payment (as defined under
the Retention Letter).
          (b) Target Bonus Severance. Executive will receive a lump sum
severance payment equal to one hundred twenty-five percent (125%) of Executive’s
target bonus as in effect for the fiscal year in which Executive’s termination
occurs (unless the termination occurs as a result of clause (iii) of the
definition of “Good Reason” under Section 6(c) below, in which case the amount
will be equal to Executive’s target bonus in effect prior to such reduction) or
(if greater) at the level in effect for the fiscal year in which the Change in
Control occurs, payable within forty-five (45) days following Executive’s
termination date.
          (c) Prorated Annual Incentive Bonus. Executive will receive a lump sum
severance payment equal to Executive’s prorated bonus for any partial annual
incentive bonus period (based on the number of days Executive remained an
employee of the Company) through the date of Executive’s termination of
employment (at an assumed 100% on-target achievement of applicable goals) to the
extent not already paid, payable within forty-five (45) days following the date
of Executive’s termination of employment.
          (d) Equity. All of Executive’s unvested and outstanding equity awards
granted on or after February 1, 2010, will vest immediately and become
exercisable as of the date of Executive’s termination of employment. In
addition, Executive will have twelve (12) months following the date of
Executive’s termination of employment in which to exercise Executive’s equity
awards that are or become vested, and are outstanding, as of the date of
Executive’s termination of employment; provided, however, (A) in no event will
Executive’s equity awards be permitted to be exercised beyond their original
maximum term to expiration and (B) notwithstanding the foregoing, the extension
of post-termination exercisability described in this Section 3(d) will not apply
to any of Executive’s stock options to purchase shares of the Company’s common
stock granted prior to the Effective Date to the extent such options are
intended to constitute and do qualify as incentive stock options within the
meaning of Section 422 of the Code.

-2-



--------------------------------------------------------------------------------



 



          (e) Continued Employee Benefits. If Executive elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”) for Executive and Executive’s eligible dependents (as
applicable), within the time period prescribed pursuant to COBRA, the Company
will reimburse Executive for, or pay directly on Executive’s behalf, the COBRA
premiums for such coverage (at the coverage levels in effect immediately prior
to Executive’s termination of employment) until the earlier of (A) a period of
eighteen (18) months from the last date of employment of the Executive with the
Company, or (B) the date upon which Executive and/or Executive’s eligible
dependents becomes covered under similar plans.
          (f) Voluntary Resignation Without Good Reason; Termination for Cause;
Death or Disability. If Executive’s employment with the Company terminates
voluntarily by Executive (except upon resignation for Good Reason during the
Change in Control Period), for Cause by the Company, without Cause by the
Company (except during the Change in Control Period) or due to Executive’s death
or disability, then (i) all vesting will terminate immediately with respect to
Executive’s outstanding equity awards, (ii) all payments of compensation by the
Company to Executive hereunder will terminate immediately (except as to amounts
already earned), and (iii) Executive will only be eligible for severance
benefits in accordance with the Company’s established policies, if any, as then
in effect.
          (g) Exclusive Remedy. In the event of a termination of Executive’s
employment, the provisions of this Agreement (including, for the avoidance of
doubt, the Retention Letter) are intended to be and are exclusive and in lieu of
and supersede any other rights or remedies to which Executive or the Company
otherwise may be entitled, whether at law, tort or contract or in equity.
Executive will be entitled to no benefits, compensation or other payments or
rights upon termination of employment other than those benefits expressly set
forth in this Agreement.
     4. Conditions to Receipt of Severance
          (a) Release of Claims Agreement. The receipt of any severance payments
or benefits pursuant to this Agreement is subject to Executive signing and not
revoking a separation agreement and release of claims in a form acceptable to
the Company (the “Release”), which must become effective and irrevocable no
later than the sixtieth (60th) day following Executive’s termination of
employment (the “Release Deadline”). If the Release does not become effective
and irrevocable by the Release Deadline, Executive will forfeit any right to
severance payments or benefits under this Agreement. In no event will severance
payments or benefits be paid or provided until the Release actually becomes
effective and irrevocable.
               (i) In the event the termination occurs at a time during the
calendar year when the Release could become effective in the calendar year
following the calendar year in which Executive’s termination of employment
occurs (whether or not it actually becomes effective in the following year),
then any severance payments and benefits under Section 3 of this Agreement that
would be considered Deferred Payments (as defined in Section 4(c) below) will be
paid on the first payroll date to occur during the calendar year following the
calendar year in which such termination occurs, or, if later, (A) the date the
Release actually becomes effective, (B) such time as required by the payment
schedule applicable to each payment or benefit as set forth in Section 4(a)(ii),
or (C) such time as required by Section 4(c).

-3-



--------------------------------------------------------------------------------



 



               (ii) No severance payments and benefits under Section 3 of this
Agreement will be paid or provided until the Release becomes effective and
irrevocable, and any such severance payments and benefits otherwise payable
between the date of Executive’s termination of employment and the date the
Release becomes effective and irrevocable will be paid on the date the Release
becomes effective and irrevocable. In the event of Executive’s death before all
of the severance payments and benefits under Section 3 have been paid, such
unpaid amounts will be paid in a lump sum payment promptly following such event
to Executive’s designated beneficiary, if living, or otherwise to the personal
representative of Executive’s estate.
          (b) Non-disparagement, No-hire, and Non-solicitation. Executive
agrees, to the extent permitted by applicable law, that in the event Executive
receives severance pay or other benefits pursuant to Section 3 above,
               (i) that Executive will refrain from any disparaging statements
about the Company and its officers, directors and affiliates, including, without
limitation, the business, products, intellectual property, financial standing,
future, or employment/compensation/benefit practices of the Company; and
               (ii) that for a period of one (1) year immediately following the
date of Executive’s termination of employment, Executive will not, either
directly or indirectly, solicit, induce, recruit or encourage any of the
Company’s employees to leave their employment, or hire or take away such
employees, or attempt to solicit, induce, recruit, encourage, hire or take away
employees of the Company, either for Executive’s own purposes, or for any other
person or entity. Executive acknowledges and agrees that the Company is relying
on Executive’s compliance with this Section 4(b) as an essential term of this
Agreement. If Executive becomes entitled to receive any benefits or payments
pursuant to Section 3, and is determined to have violated this Section 4(b),
whether before or after Executive’s separation from employment, the Company will
be entitled to cease providing and/or recover any payments made or benefits
provided pursuant to Section 3. The Company’s rights pursuant to this Section
4(b) are in addition to any remedies it may have for breach of contract or
otherwise; further, the remaining terms of this Agreement, as well as the
Release contemplated by Section 4(a), as applicable, will remain in full force
and effect.
          (c) Section 409A.
               (i) Notwithstanding anything to the contrary in this Agreement,
no severance payments or benefits payable to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, is considered deferred compensation under Internal Revenue
Code Section 409A (together, the “Deferred Payments”) will be payable until
Executive has a “separation from service” within the meaning of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”).
Similarly, no severance payable to Executive, if any, pursuant to this Agreement
that otherwise would be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.
               (ii) Further, if Executive is a “specified employee” within the
meaning of Section 409A at the time of Executive’s separation from service
(other than due to death), any

-4-



--------------------------------------------------------------------------------



 



Deferred Payments that otherwise are payable within the first six (6) months
following Executive’s separation from service will become payable on the first
payroll date that occurs on or after the date six (6) months and one (1) day
following the date of Executive’s separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, in the event of Executive’s death following Executive’s
separation from service but prior to the six (6) month anniversary of
Executive’s separation from service (or any later delay date), then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
the Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
               (iii) The foregoing provisions are intended to comply with, or be
exempt from, the requirements of Section 409A so that none of the severance
payments and benefits to be provided under the Agreement will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply or be exempt. Specifically, the payments hereunder are
intended to be exempt from the requirements of Section 409A under the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations. Executive and the Company agree to work together in good faith to
consider amendments to the Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under
Section 409A. In no event will the Company reimburse Executive for any taxes
that may be imposed on Executive as result of Section 409A.
     5. Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this Section 5, would be subject to the excise tax imposed
by Section 4999 of the Code, then Executive’s severance benefits under Section 3
will be either:

  (a)   delivered in full, or     (b)   delivered as to such lesser extent which
would result in no portion of such severance benefits being subject to excise
tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 4 will be made in writing by the Company’s independent public
accountants immediately prior to the Change in Control (the “Accountants”),
whose determination will be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section 5, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of

-5-



--------------------------------------------------------------------------------



 



Sections 280G and 4999 of the Code. The Company and Executive will furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5. If a reduction in severance and
other benefits constituting “parachute payments” is necessary so that benefits
are delivered to a lesser extent, reduction will occur in the following order:
(1) reduction of the cash severance payments; (2) cancellation of accelerated
vesting of equity awards; and (3) reduction of continued employee benefits. In
the event that the accelerated vesting of equity awards is to be cancelled, such
vesting acceleration will be cancelled in the reverse chronological order of the
Executive’s equity awards’ grant dates.
     6. Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
          (a) Cause. For purposes of this Agreement, “Cause” means conduct
involving one or more of the following: (i) the conviction of Executive of, or
plea of nolo contendere by Executive to, a felony involving moral turpitude
(including under federal securities laws), resulting in material harm to the
Company; (ii) the substantial and continuing failure of Executive after written
notice thereof to render services to the Company in accordance with the terms or
requirements of Executive’s employment for reasons other than illness or
incapacity; (iii) willful misconduct, gross negligence, fraud, embezzlement,
theft, misrepresentation or dishonesty by Executive involving the Company or any
of its subsidiaries, resulting in any case in material harm to the Company; or
(iv) Executive’s violation of any confidentiality or non-competition agreements
with the Company or its subsidiaries, resulting in material harm to the Company.
          (b) Change in Control. “Change in Control” means the occurrence of any
of the following:
               (i) during any period of twenty-four (24) consecutive months,
individuals who, at the beginning of the period constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
Company’s initial public offering whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) will be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board will be deemed to be
an Incumbent Director; or
               (ii) any “person” (as such term is defined in the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event

-6-



--------------------------------------------------------------------------------



 



described in this paragraph (ii) will not be deemed to be a Change in Control by
virtue of any of the following acquisitions: (A) by the Company or any
subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) pursuant
to a Non-Qualifying Transaction (as defined in clause (iii) below); or
               (iii) the consummation of a merger, consolidation, statutory
share exchange, reorganization or similar form of corporate transaction
involving the Company or any of its subsidiaries that requires the approval of
the Company’s shareholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), unless immediately
following such Business Combination: (A) more than fifty percent (50%) of the
total voting power of (x) the corporation resulting from such Business
Combination (the “Surviving Corporation”), or (y) if applicable, the ultimate
parent corporation that directly or indirectly has beneficial ownership of one
hundred percent (100%) of the voting securities eligible to elect directors of
the Surviving Corporation (the “Parent Corporation”), is represented by Company
Voting Securities that were outstanding immediately prior to such Business
Combination (or, if applicable, is represented by shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (B) no person
(other than any employee benefit plan (or related trust) sponsored or maintained
by the Surviving Corporation or the Parent Corporation), is or becomes the
beneficial owner, directly or indirectly, of fifty percent (50%) or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least half of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a “Non-Qualifying Transaction”); or
               (iv) a change in the ownership of a substantial portion of the
Company’s assets which occurs on the date that any one person, or more than one
person acting as a group (“Person”) acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than fifty percent (50%) of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions. For these purposes, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. For purposes of this subsection (iv), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
          Notwithstanding the foregoing, a Change in Control will not be deemed
to occur as a result of the sale, spin-off, or other divestiture of the
Company’s Games and/or Rhapsody businesses.

-7-



--------------------------------------------------------------------------------



 



          (c) Good Reason. “Good Reason” means Executive’s resignation within
thirty (30) days following the expiration of any Company cure period following
the occurrence of one or more of the following, without Executive’s written
consent:
               (i) a material reduction in Executive’s duties, authorities or
responsibilities relative to Executive’s duties, authorities or responsibilities
as in effect immediately prior to such reduction (including, for example, but
not by way of limitation, a material reduction due to (A) the Company ceasing to
be a publicly held company; or (B) the Company becoming part of a larger entity
(unless Executive receives substantially the same level of duties, authorities
and responsibilities with respect to the total combined entity and not only with
respect to the Company as a division, subsidiary or business unit of the total
combined entity));
               (ii) a material reduction in Executive’s annual base compensation
as in effect immediately prior to such reduction (provided that a reduction of
ten percent (10%) or less will not constitute a material reduction under this
clause (ii));
               (iii) a material reduction in Executive’s annual target bonus
opportunity as in effect immediately prior to such reduction (provided that a
reduction of ten percent (10%) or less will not constitute a material reduction
under this clause (iii)); and
               (iv) a material change in the geographic location at which
Executive must perform services; provided, however, that any requirement of the
Company that Executive be based anywhere within fifty (50) miles from
Executive’s primary office location or within fifty (50) miles from Executive’s
principal residence will not constitute a material change under this clause
(iv).
               Executive will not resign for Good Reason without first providing
the Company with written notice within ninety (90) days of the event that
Executive believes constitutes “Good Reason” specifically identifying the acts
or omissions constituting the grounds for Good Reason and a reasonable cure
period of not less than thirty (30) days following the date of such notice.
     7. Successors.
          (a) The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets will assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” will include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
7(a) or which becomes bound by the terms of this Agreement by operation of law.
          (b) Executive’s Successors. The terms of this Agreement and all rights
of Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

-8-



--------------------------------------------------------------------------------



 



     8. Notice.
          (a) General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the attention of the Company’s Chief Executive Officer (or
in the absence of a Chief Executive Officer, the President of the Company) and
its General Counsel (or in the absence of a General Counsel, the Deputy General
Counsel of the Company).
          (b) Notice of Termination. Any termination by the Company for Cause or
by Executive for Good Reason will be communicated by a notice of termination to
the other party hereto given in accordance with Section 8(a) of this Agreement.
Such notice will indicate the specific termination provision in this Agreement
relied upon, will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
will specify the termination date (which will be not more than thirty (30) days
after the giving of such notice). The failure by Executive to include in the
notice any fact or circumstance which contributes to a showing of Good Reason
will not waive any right of Executive hereunder or preclude Executive from
asserting such fact or circumstance in enforcing Executive’s rights hereunder.
     9. Miscellaneous Provisions.
          (a) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
          (b) Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
          (c) Entire Agreement. This Agreement, together with the Retention
Letter and the Development, Confidentiality and Noncompetition Agreement entered
into between you and the Company, constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto and which specifically mention this
Agreement.
          (d) Choice of Law. The validity, interpretation, construction, and
performance of this Agreement will be governed by the laws of the State of
Washington (with the exception of its

-9-



--------------------------------------------------------------------------------



 



conflict of laws provisions). Any claims or legal actions by one party against
the other arising out of the relationship between the parties contemplated
herein (whether or not arising under this Agreement) will be commenced or
maintained in any state or federal court located in the jurisdiction where
Executive resides, and Executive and the Company hereby submit to the
jurisdiction and venue of any such court.
          (e) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement will not affect the validity or enforceability
of any other provision hereof, which will remain in full force and effect.
          (f) Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
          (g) Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth above.
     


          COMPANY  REALNETWORKS, INC.

      By:   /s/ Robert Kimball         Title:   President and Acting Chief
Executive Officer  

          EXECUTIVE        By:   /s/ Henry Skorny         Title: Senior Vice
President             

-11-